Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered July 12, 2005, which, inter alia, granted plaintiffs motion for a declaration that she is the rightful owner of the subject vehicle, unanimously modified, on the law, to the extent of declaring that Polly N. Passonneau, as attorney for Alexandra Cassens, is the rightful owner of the subject vehicle, and otherwise affirmed, without costs.
The March 29, 2004 letter agreement, read as a whole, plainly manifests the parties’ intention that ownership of the subject vehicle would be transferred to Ms. Passonneau as attorney for Alexandra Cassens. The letter agreement does not state that defendants were agreeing to reassign a lien on the vehicle, but rather, explicitly states that they agreed to reassign the vehicle to plaintiff. We modify only to the extent of declaring, in accordance with the letter agreement, that the transfer is to Polly N. Passonneau as attorney for Alexandra Cassens. Concur—Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.